Citation Nr: 1001424	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  06-11 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for low back pain with 
mild degenerative changes of the posterior elements at L5 to 
S1, currently evaluated as 40 percent disabling, with a 
separate 10 percent disability rating assigned for associated 
right leg sciatic pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from February 1980 to 
September 1983. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied entitlement to a rating in 
excess of 40 percent for low back pain with mild degenerative 
changes of the posterior elements at L5 to S1.  Subsequently, 
in a January 2006 rating decision, the RO granted a separate 
10 percent rating for the Veteran's right sciatic leg pain, 
effective September 3, 2004.


FINDINGS OF FACT

1.  The Veteran's low back pain with mild degenerative 
changes of the posterior elements at L5 to S1 does not result 
in any unfavorable ankylosis of the spine and does not cause 
incapacitating episodes requiring bed rest as prescribed by a 
physician.

2.  The Veteran's right leg sciatic pain results in 
disability analogous to moderate incomplete paralysis of the 
sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for low 
back pain with mild degenerative changes of the posterior 
elements at L5 to S1 have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Code (DC) 5003, 5242, 5243 
(2009).

2.  The criteria for a rating of 20 percent, but no higher, 
for right leg sciatic pain have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.7, 
4.40, 4.45, 4.123, 4.124, 4.124a, DC 8520 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 
1369 (Fed. Cir., 2004).  An RO letter dated in September 2004 
informed the Veteran of all three elements required by 
38 C.F.R. § 3.159(b), as stated above.  An additional letter 
was sent to the Veteran in January 2009 and the claim was 
readjudicated in a July 2009 supplemental statement of the 
case.

Regarding the duty to assist, the RO has obtained the 
Veteran's service and VA treatment records, and provided him 
with two VA examinations.  There is no evidence of record 
indicating that the Veteran has received private treatment 
for his back condition, and accordingly, no such records 
could be obtained.  The duty to assist has therefore been 
satisfied and there is no reasonable possibility that any 
further assistance to the Veteran by VA would be capable of 
substantiating his claim.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  Because VA's duties to notify and assist have been 
met, there is no prejudice to the Veteran in adjudicating 
this appeal.

II.  Increased Rating

The Veteran was initially granted service connection for a 
back injury in a May 1984 rating decision and was assigned a 
noncompensable disability rating, effective September 13, 
1983.  In March 1985, the RO increased the Veteran's 
disability rating for low back pain to 20 percent, effective 
January 29, 1993.  In an April 2002 rating decision, the RO 
re-characterized the Veteran's back disability as low back 
pain with mild degenerative changes of the posterior elements 
at L5 to S1, and increased his disability rating to 40 
percent, effective September 19, 1997.  

In September 2004, the Veteran submitted a claim for an 
increased rating for his low back condition, claiming that 
this condition had worsened such that an increased evaluation 
was warranted.  Subsequently, in a January 2006 rating 
decision, the RO assigned a separate 10 percent disability 
rating for the Veteran's right leg sciatic pain, secondary to 
his low back disability, effective from September 23, 2004.  

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluations will be assigned if the disability more closely 
approximates the criteria required for that rating.  
38 C.F.R. § 4.7.  Otherwise, the lower rating will be 
assigned.  Id.  

Although the Veteran's entire history is reviewed when 
assigning a disability evaluation, 38 C.F.R. § 4.1, where 
service connection has already been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  The United States 
Court of Appeals for Veterans Claims (Court) has held that in 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.

The Veteran bears the burden of presenting and supporting his 
claim for benefits.  38 U.S.C.A. § 5107(a).  In its 
evaluation, the Board considers all information and lay and 
medical evidence of record.  38 U.S.C.A. § 5107(b).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Board gives the benefit of the doubt to the 
claimant.  Id.

A.  History

VA treatment records indicate that the Veteran has 
continuously sought treatment for back pain during the course 
of this appeal.  In December 2004, he reported that he had 
fallen and re-injured his back, and in February 2005 and 
March 2005, he was noted to have chronic back pain, which was 
being managed by the pain clinic.  

In an April 2005 letter, a VA doctor reported that the 
Veteran had been undergoing treatment for several years for 
his chronic back pain and lumbar disc disease.  This doctor 
also reported that the Veteran had been evaluated by the 
neurosurgery department, but that it had been determined that 
surgical intervention would not treat his pain.  The doctor 
stated that the Veteran's pain medications had been increased 
over the past year so that his back pain was more tolerable.  

During VA treatment in August 2005, a doctor noted that the 
Veteran had a history of back and leg surgery, and in October 
2005 and December 2005, a doctor reported that the Veteran's 
active medical problems included chronic back pain.  In 
December 2005, the Veteran was reported to walk with a limp 
and a cane, and his back was noted to be tender to palpation 
over the right lower sacral region, with pain radiating down 
the posterior right thigh.  The doctor indicated that the 
Veteran was to continue treatment with methadone and 
Percocet. 

At his January 2006 VA examination, the examiner noted that 
the Veteran's forward flexion was limited to 30 degrees by 
pain and his extension was limited to 10 degrees by pain, 
with no further limitation upon consideration of weakness, 
lack of endurance, tenderness, or fatigue upon repetitive 
motion.  However, the examiner reported that the Veteran was 
"impaired" by his decreased range of motion and his fear of 
falling from his sciatic right leg pain.  The Veteran 
reported that he could not bend over to tie his shoes and 
that he fell two to three times a week when he tried to move 
too fast or bent the wrong way.  The Veteran also reported 
that he could not sit or stand for a prolonged period of time 
due to his back pain, and indicated that he needed handicap 
rails to assist with getting on and off the toilet, and had 
to use a chair in the shower.  The Veteran also reported that 
if he walked further than 1.5 blocks, his right leg began 
burning and his low back pain flared to 10 out of 10.  He 
further reported that if he sat for longer than 30 to 45 
minutes, his back pain flared to 10 out of 10.  The examiner 
noted that the Veteran used a back brace daily, as well as a 
right knee brace and a cane to walk.  The Veteran indicated 
that his treatment consisted of taking pain medication, using 
heating pads, getting massages, and soaking in hot water.  He 
also indicated that he had experienced no periods of 
incapacitation in the recent past.    

Based on his examination, the examiner reported that the 
Veteran had lumbar strain of the right side and additional 
lumbar disease.  A magnetic resonance image (MRI) revealed 
that the Veteran had normal lumbar vertebral alignment; no 
cord signal MRI abnormalities; mild facet degenerative 
disease at L2 to L3 without significant stenosis; minimal 
broad based disk bulge and mild facet degenerative disease at 
L3 to L4 without significant stenosis; mild broad disk bulge 
at L4 to L5 (which was slightly more prominent than it had 
been in 2003) with neural foraminal stenosis, disk 
desiccation, and mild facet degenerative disease; and mild 
facet degenerative disease at L5 to L1 without significant 
stenosis.  The examiner indicated that the Veteran's disk 
bulge was causing associated mild right lumbar neural 
foraminal stenosis as L4 to L5 and right leg sciatic pain.  A 
neurological examination revealed 2+ deep tendon reflexes 
throughout, 5 out of 5 strength throughout (including his 
bilateral lower extremities), and intact sensation and 
proprioception in both lower extremities. 

During VA treatment in September 2007 and October 2007, 
chronic back pain was noted.  Additionally, a physical 
therapy treatment note dated in October 2007 indicates that 
the Veteran's back pain persisted to the same degree as it 
had in the past.  The Veteran reported that he had tried to 
do his physical therapy exercises, but that they made his 
pain worse.  He reported that he was in pain most of the 
time, but stated that his back brace and transcutaneous 
electrical nerve stimulation (TENS) unit gave him some 
relief.  The Veteran indicated that when he walked outside, 
his legs felt weak and he had to sit down.  As such, he 
inquired about getting a walker as he felt that a cane was 
inadequate to support him. 

A November 2007 fall risk assessment note indicates that the 
Veteran used a walker for ambulation and had trouble with 
weakness and dizziness.  Based on her assessment, the nurse 
concluded that the Veteran was at risk for falls.  

At physical therapy in November 2007, the Veteran reported 
that he had been doing his exercises three times a week and 
was walking one block daily.  He reported that he still had 
radicular symptoms, but that they had not worsened. A 
December 2007 treatment note indicates that that the Veteran 
continued to have chronic low back pain and sciatica, for 
which he was being seen at the pain clinic.  The doctor noted 
that the Veteran's pain medication was to be increased.  A 
physical therapy treatment note dated in December 2007 
indicates that the Veteran was doing his exercises daily, 
which was helping.  The Veteran reported that his radicular 
symptoms were about the same, but stated that he had more 
motion and was able to do more.  A January 2008 treatment 
note indicates that the Veteran's pain medication for his 
chronic back and knee pain was increased.  

At his January 2008 general VA examination, the examiner 
noted that the Veteran reported stiffness and pain in his 
back and neck, as well as radiating pain and numbness in his 
right leg.  He also indicated that he had pain flare-ups once 
or twice a week, which were precipitated by walking/standing 
and were alleviated by soaking in a tub of hot water.  The 
Veteran reported that his right leg was weaker, such that he 
could not control it to drive.  

The examiner reported that the Veteran's forward flexion was 
limited to 60 degrees and his backward extension was limited 
to 20 degrees, noting that there was pain on extreme range of 
motion.  The examiner went on to report that there was no 
evidence of lumbar ankylosis, but noted that the Veteran did 
have lumbar paravertebral spasms.  In regard to neurological 
problems, the examiner reported that the Veteran had 
weakness/paralysis of the right leg with a history of 
paresthesias, numbness, and poor coordination.  The examiner 
also noted that the Veteran had an abnormal gait.  An 
extremities examination revealed that the peripheral pulses 
of all four extremities were normal and left lower extremity 
reflex testing revealed a knee jerk of 2+ and an ankle jerk 
of  1+; leg raise testing was positive.  A neurological 
examination revealed no motor loss, but did show evidence of 
sensory loss including decreased sensation at the right foot 
on the lateral margin.  

A physical therapy treatment note dated in February 2008 
indicates that the Veteran had not been doing his exercises 
because of his pain.  He reported that walking, standing, 
climbing stairs, and bending aggravated his pain.  The doctor 
noted that the Veteran used a cane and wore a right knee 
brace due to his leg giving way, and indicated that the 
Veteran had tenderness over the lumbar vertebrae, especially 
at L4 to S1.  

Finally, a physical therapy treatment note dated in March 
2008 indicates that the Veteran's back and right leg had 
become more painful since his last treatment session and that 
he reported having problems with his right leg giving way.  



B.  Orthopedic Considerations

The Veteran's low back pain with mild degenerative changes of 
the posterior elements at L5 to S1 are currently evaluated as 
40 percent disabling under 38 C.F.R. § 4.71a, DCs 5242, which 
evaluates degenerative arthritis of the spine on the basis of 
limitation of motion.  Under this diagnostic code, a 40 
percent rating is assigned when forward flexion of the 
thoracolumbar spine is 30 degrees or less, or when there is 
favorable ankylosis of the entire thoracolumbar spine; a 
rating in excess of 40 percent is not available under DC 5242 
absent a showing of unfavorable ankylosis.  38 C.F.R. § 4.71, 
DC 5242.  In this regard, the Board highlights that the 
United States Court of Appeals for Veterans Claims (Court), 
citing Dorland's Illustrated Medical Dictionary (28th ed. 
1994), has repeatedly recognized that, at least for VA 
compensation purposes, ankylosis is defined as "immobility 
and consolidation of a joint due to disease, injury or 
surgical procedure."  See Colayong v. West, 12 Vet. 
App. 524, 528 (1999); Shipwash v. Brown, 8 Vet. App. 218, 221 
(1995).  

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and be evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  However, when the maximum rating for 
limitation of motion of a joint has already been assigned, a 
finding of pain on motion cannot result in a higher rating.  
Id.

The Board has considered an evaluation in excess of 40 
percent under the general formula for rating a spine; 
however, a higher evaluation is not warranted as there is no 
evidence of unfavorable ankylosis of either the thoracolumbar 
spine or the entire spine.  Rather, as noted above, at his 
January 2006 VA examination, the Veteran demonstrated forward 
flexion of 30 degrees and backward extension of 10 degrees.
Additionally, at his January 2008 examination, the Veteran 
demonstrated forward flexion of 60 degrees and backward 
extension of 20 degrees, and the examiner noted that there 
was no evidence of lumbar ankylosis.  Moreover, during 
physical therapy in December 2007 the Veteran reported that 
he had more motion and was able to do more.  Given the 
improvement in the Veteran's  range of motion of the spine, 
he does not meet the requirement for a higher rating.  
Additionally, given the fact that the January 2008 examiner 
specifically found no evidence of ankylosis, the record is 
devoid of any evidence of ankylosis of the spine.  As such, a 
rating in excess of 40 percent is not warranted under DC 
5242. 

The Board has also considered whether a higher evaluation is 
warranted on the basis of functional loss due to pain, 
weakness, fatigability, or incoordination.  See 38 C.F.R. §§ 
4.40, 4.45, 4.59; Deluca v. Brown, 8 Vet. App. 202, 204-7 
(1995).  In this regard, the Board notes that, at his January 
2006 examination, the examiner noted that motion stopped 
where pain began (i.e., 30 degrees of flexion), with no 
further limitation upon consideration of weakness, lack of 
endurance, tenderness, or fatigue upon repetitive motion.  
Additionally, at his most recent examination in January 2008, 
while the examiner noted that there was pain on extreme range 
of motion (i.e., 60 degrees of flexion), he did not indicate 
that the Veteran was in any way additionally limited by pain, 
weakness, fatigability, or incoordination.  

The Board acknowledges the Veteran's reports of having 
continual low back pain and pain flare ups after long periods 
of sitting/standing and walking more than one block.  The 
Board also acknowledges that the Veteran is undergoing 
physical therapy and taking pain medication to treat his low 
back disability.  However, based on the foregoing, the 
evidence indicates that the Veteran's pain on forward flexion 
is, at worst, elicited at 30 degrees of flexion, and at best, 
is elicited at 60 degrees of flexion.  As such, even 
considering pain, these range of motion findings are not 
indicative of the unfavorable ankylosis necessary for a 
rating in excess of 40 percent.  Consequently, the Board 
finds that the 40 percent evaluation already assigned 
appropriately reflects the extent of pain and functional 
impairment that the Veteran may experience as a result of his 
low back disability, and there is no evidence of 
uncompensated additional limitation of motion that could 
serve as a basis for a higher rating based on pain.  

Additionally, as provided in DC 5242, the Board has 
considered whether an additional rating is available based on 
degenerative arthritis of the spine under DC 5003, however, 
such is not warranted in this case.  Indeed, to grant such an 
additional rating would violate the law against pyramiding, 
which specifically states that the evaluation of the same 
manifestations under various diagnoses is to be avoided.  See 
38 C.F.R. § 4.14.  Here, the arthritis code directs that the 
disability be rated based on the particular limitation of 
motion codes.  Only if the disability does not warrant a 
rating under those codes is a rating solely for arthritis 
appropriate.  As explained above, the Veteran's limitation of 
motion has been found to be compensable at the 40 percent 
level under DC 5242.  Therefore, a separate rating based on 
arthritis is not warranted.

Accordingly, since there is no evidence that the Veteran has 
unfavorable ankylosis of the thoracolumbar spine or entire 
spine, even when considering pain on repetitive motion as 
required by DeLuca, a rating in excess of 40 percent is not 
available under DC 5242 for the orthopedic manifestations of 
the Veteran's low back pain with arthritic changes.  

C.  Intervertebral Disc Syndrome

Intervertebral disc syndrome (IVDS) is rated under 38 C.F.R. 
§ 4.71a, DC 5243, depending on the number of incapacitating 
episodes a person has had in the past 12 months.  An 
incapacitating episode is a period of acute signs and 
symptoms due to IVDS that requires bed rest prescribed by a 
physician and treatment by a physician.  Note (1) to DC 5243.  
Under DC 5243, a 40 percent rating is assigned for 
incapacitating episodes having a total duration between 4 to 
6 weeks during the past 12 month period; and a 60 percent 
rating is assigned for incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.  38 
C.F.R. § 4.71a, DC 5243. 

The Veteran is not entitled to a rating in excess of 40 
percent under DC 5243.  Although a January 2006 MRI confirms 
that the Veteran has degenerative changes of the lumbar spine 
and the January 2006 examiner diagnosed him with lumbar 
disease, the Veteran has not reported, and the competent 
medical evidence of record does not show, that the Veteran 
has had any incapacitating episodes within the past twelve 
months, much less incapacitating episodes having a total 
duration of at least six weeks within the past twelve months.  
Rather, the January 2006 examiner specifically reported that 
the Veteran had no periods of incapacitation in the recent 
past, and while the Veteran reported pain flare ups once or 
twice a week at his January 2008 examination, he did not 
report any periods of incapacitation.  As such, because there 
is no indication in the claims file that the Veteran has ever 
been prescribed bed rest for his degenerative changes of the 
lumbar spine, a rating in excess of 40 percent under DC 5243 
is not warranted.  

D.  Neurological Considerations

In addition to considering the orthopedic manifestations of a 
back disability, VA regulations also require that 
consideration be given to any objective neurologic 
abnormalities associated with the back disability, which are 
to be evaluated separately under an appropriate diagnostic 
code.  In this case, service connection for right leg sciatic 
pain was granted pursuant to 38 C.F.R. § 4.124a, DC 8520 with 
a 10 percent evaluation effective September 23, 2004, the 
date he filed his claim for an increased rating. 

Peripheral neuropathy of the lower extremities is rated based 
on the degree of paralysis of the sciatic nerve under 38 
C.F.R. § 4.124a, DC 8520.  Under this code, a 10 percent 
rating is assigned for mild incomplete paralysis of the 
sciatic nerve; a 20 percent rating is assigned for moderate 
incomplete paralysis of the sciatic nerve; a 40 percent 
rating is assigned for moderately severe incomplete paralysis 
of the sciatic nerve; a 60 percent rating is assigned for 
severe incomplete paralysis of the sciatic nerve with marked 
muscular atrophy; and an 80 percent disabling is assigned for 
complete paralysis of the sciatic nerve, which contemplates 
foot dangling and dropping, no active movement possible of 
muscles below the knee, and flexion of the knee weakened or 
(very rarely) lost.  38 C.F.R. § 4.124a, DC 8520.

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances. 38 C.F.R. § 4.120.  Under 
38 C.F.R. § 4.124a, disability from neurological disorders is 
rated from 10 to 100 percent in proportion to the impairment 
of motor, sensory, or mental function.  With partial loss of 
use of one or more extremities from neurological lesions, 
rating is to be by comparison with mild, moderate, severe, or 
complete paralysis of the peripheral nerves.  The schedule of 
ratings does not define the terms "moderate" and "severe;" 
rather than applying a mechanical formula to make a 
determination, the Board evaluates all of the evidence such 
that decisions are "equitable and just." 38 C.F.R. § 4.6.  

The term "incomplete paralysis," with respect to nerve 
injuries, indicates a degree of loss or impaired function 
substantially less than the type pictured for "complete 
paralysis" given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  38 
C.F.R. § 4.124a, Note.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  See id.  The maximum rating to be assigned 
for neuritis not characterized by organic changes referred to 
in this section will be that for moderate incomplete 
paralysis, or with sciatic nerve involvement, for moderately 
severe incomplete paralysis. 38 C.F.R. § 4.123.  The maximum 
rating to be assigned for neuralgia, usually characterized by 
a dull and intermittent pain of typical distribution so as to 
identify the nerve, will be that equal to moderate incomplete 
paralysis.  38 C.F.R. § 4.124.  

The Board finds that, based on the evidence of record, the 
Veteran's right leg sciatic pain warrants a rating of 20 
percent, but not higher, under DC 8520.  In this regard, the 
Board notes that, in December 2005, a VA doctor noted that 
the Veteran walked with a limp and a cane.  Additionally, at 
his January 2006 VA examination, the Veteran stated that his 
right leg began burning if he walked further than 1.5 blocks, 
and indicated that he had a fear of falling from his sciatic 
right leg pain; the  examiner reported that the Veteran had 
mild right leg sciatic pain associated with his disk bulge.  
A neurological examination at that time revealed 2+ deep 
tendon reflexes throughout, 5 out of 5 strength throughout 
(including his bilateral lower extremities), and intact 
sensation and proprioception in both lower extremities.  
During physical therapy in November 2007 and December 2007, 
the Veteran reported that he continued to have radicular 
symptoms, and a December 2007 treatment note indicates that 
that the Veteran continued to have sciatica.  

At his January 2008 general VA examination, the Veteran 
reported having radiating pain and numbness in his right leg.  
The examiner noted that the Veteran had a history of 
paresthesias, numbness, and poor coordination in the right 
leg, and reported that the Veteran had an abnormal gait.  
However, an extremities examination revealed that the 
peripheral pulses of all four extremities were normal, right 
lower extremity reflex testing revealed a knee jerk of 2+ and 
an ankle jerk of 1+, and leg raise testing was positive.  A 
neurological examination revealed no motor loss, but did show 
evidence of sensory loss, including decreased sensation at 
the right foot on the lateral margin.  Finally, in February 
2008, a VA doctor noted that the Veteran used a cane and wore 
a right knee brace to prevent his leg giving way, and in 
March 2008, the Veteran reported that his right leg had 
become more painful and that he was having problems with his 
right leg giving way.  Significantly, however, the doctor did 
not indicate that the Veteran's leg giving way was in any way 
related to a neurological condition, but rather, by noting 
the use of his knee brace, seems to have attributed this to a 
right knee condition.  

Based on the foregoing, the Board finds that the involvement 
of the Veteran's right sciatic nerve is wholly sensory, 
causing numbness and pain down the right leg and in the right 
foot, but resulting in no paralysis of the sciatic nerve.  
Because the Board finds no evidence of organic changes, such 
as muscle atrophy or trophic changes, as required for a 
rating in excess of 20 percent under DC 8520, a 20 percent 
disability rating, but not higher, is appropriate.  


III.  Extraschedular Consideration

The rating schedule represent as far as is practicable, the 
average impairment of earning capacity.  Ratings will 
generally be based on average impairment.  38 C.F.R. § 
3.321(a), (b) (2009).  To afford justice in exceptional 
situations, an extraschedular rating can be provided.  38 
C.F.R. § 3.321(b) (2009).

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  First, the RO or the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level 
of disability and symptomatology and is found inadequate, the 
RO or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the C&P Service to determine whether, to 
accord justice, the Veteran's disability picture requires the 
assignment of an extraschedular rating.

The symptoms associated with the Veteran's low back pain with 
mild degenerative changes of the posterior elements at L5 to 
S1 and associated right leg sciatic pain are not shown to 
cause any impairment that is not already contemplated by the 
rating criteria, and the Board finds that the rating criteria 
reasonably describe his disability.  For these reasons, 
referral for consideration of an extraschedular rating is not 
warranted for this claim.  


ORDER

Entitlement to a rating in excess of 40 percent for low back 
pain with mild degenerative changes of the posterior elements 
at L5 to S1 is denied.

A 20 percent evaluation, and not higher, for right leg 
sciatic pain is granted, subject to the laws and regulations 
governing the award of monetary benefits.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


